37 F.3d 1505NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
NEVADA STATE BANK, as Executor of the Estate of Paul B.Sogg, Plaintiff-Appellee,v.Laurence W. RITTER;  Gladys B. Ritter, Defendants-Appellants.
No. 93-55233.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 16, 1994.Decided Oct. 14, 1994.

Before:  FEINBERG,* SCHROEDER, and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Lawrence and Gladys Ritter appeal the district court's summary judgment in favor of Nevada State Bank, as executor of the estate of Paul Sogg, in the Bank's diversity action for enforcement of both a promissory note executed and delivered by the Ritters to Sogg and a subsequent settlement agreement.


3
Appellants seek a trial principally to determine that the note was without recourse.  They are thus attempting to modify or add to the terms of the original note.  Even if appellants could introduce evidence to modify the language of the original note without violating the parol evidence rule, they would still remain liable under the terms of the personal guaranty.  This liability obtains because the clear meaning of the settlement agreement was to settle Ritter's fraud claims and leave the original security, including the personal guaranty, intact.


4
AFFIRMED.



*
 Honorable Wilfred Feinberg, Senior United States Circuit Judge for the Second Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3